DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/29/2020 has been entered.
Response to Arguments
Applicant’s arguments concerning Wilson et al. US 5,714,384 are moot in view of the new grounds of rejection that follow.
In response to Applicant’s argument regarding the drawings, the examiner disagrees.  While applicant alleges that Figs. 9A-9D show the partition plate has an air hole, after further review of Figs. 9A-9D the examiner was unable to locate an air hole within the body of the partition plate. Therefore, the objection to the drawings is maintained.
In response to Applicant’s argument regarding the rejection of claim 8 under 35 U.S.C. 112(b), the examiner disagrees. While applicant has cited portions of the specification as filed to show that the language of claim 8 was previously disclosed, applicant still has not disclosed how the partition plate which is described as having two edge plates without a supporting structure that connects the partition plate to the interior wall(s) of the culture container is supported above the bottom of the culture container. As interpreted by the examiner, it appears that the partition plate 
In response to Applicant’s argument regarding the Kano reference, the Examiner disagrees. The examiner maintains that Kano discloses that the culture container undergoes horizontal shaking as discussed in paragraph 131. It is the position of the Office that horizontal shaking encompasses slightly tilting. Therefore, Davis or Gleeson in view of Kano meets the claimed limitation.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the partition plate with an air hole of claims 7-9, the partition plate comprising a second edge plate along the edge of the air hole of claim 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires a “partition plate comprising a second edge plate”. The interrelationship between the partition plate, the second edge plate and the culture container is unclear. A review of Applicant’s disclosure illustrates that, at best, one side of the partition plate is supported by a supporting portion 11a, which is shown to be fused to an interior wall of the culture container. Thus, it is unclear how the partition plate is supported above the bottom 11c of the culture container when neither of the edges/edge plates of the partition plate are in contact with the supporting portion. 
Claim 9 recites the limitation “the air hole” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis US 4,640,895.
Regarding Claim 1, Davis discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture region [Fig. 1:16] in the culture container body: and a sample inlet/outlet [Fig. 1:30] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via the nonculture region and an opening formed adjacent to one end of the partition plate as shown in at least Fig. 1 reproduced below, wherein the partition plate comprises an edge plate along an edge of the opening, the edge plate projecting toward the bottom as shown in at least Figs. 1 and 2. See Also Col. 3, line 45-Col. 4, line 25. 

    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

Regarding Claim 3, Davis discloses wherein the sample inlet/outlet [Fig. 1:30] is provided in a side surface of the culture container [Fig. 1:10], being adjacent to the opening of the culture container as shown in Figs. 1 and 2.
Regarding Claim 10, Davis discloses a culture container for holding culture material as shown in Figs. 1 and 2. The contents of the culture container depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 16, Davis discloses that the culture apparatus or container, indicated generally at 10, is made as an integral, unitary body from a suitable, transparent material, such as high melting point thermoplastic polymers or glass as discussed in at least Col. 3, lines 46-50. Therefore, the partition plate has a nonporous material structure.
Claims 1, 3, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleeson US 4,121,976.
Claim 1, Gleeson discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via the nonculture region and an opening formed adjacent to one end of the partition plate as shown in at least Fig. 2 reproduced below, wherein the partition plate comprises an edge plate  [Fig. 2:13] along an edge of the opening, the edge plate projecting toward the bottom as shown in Fig and 2. See Also Col. 2, line 44-Col. 3, line 56. 

    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

Regarding Claim 3, Gleeson discloses wherein the sample inlet/outlet [Fig. 2:8] is provided in a side surface of the culture container [Fig. 2:1], being adjacent to the opening of the culture container as shown in Fig. 2.
Claim 10, Gleeson discloses a culture container for holding culture material as shown in Fig 2. The contents of the culture container depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Regarding Claim 16, Gleeson discloses that the culture bottle is preferably made from glass or from synthetic plastics materials. Examples of the latter are polycarbonate and TPX as discussed in at least Col. 3, lines 10-15. Therefore, the partition plate has a nonporous material structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895 or Gleeson US 4,121,976 as applied above to claims 1, 3, 10, and 16.
Regarding Claim 4, neither Davis nor Gleeson explicitly disclose wherein a distance between the partition plate and the bottom is 3.5 mm to 5 mm.
However, absent unexpected results, it would have been obvious to one of ordinary skill in the art to arrange the partition plate at a distance of 3.5 mm to 5 mm above the bottom of the culture container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05 (II-A).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895 or Gleeson US 4,121,976.
Regarding Claim  17, Davis discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture region [Fig. 1:16] in the culture container body: and a sample inlet/outlet [Fig. 1:30] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via the nonculture region and an opening formed adjacent to one end of the partition plate as shown in at least Fig. 1 reproduced below, wherein the partition plate comprises 

    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

Davis does not explicitly disclose that the opening is disposed to overlap with the partition plate in a plane within which the partition plate is disposed. However, it would have also been obvious to one having ordinary skill in the art to provide an opening is disposed to overlap with the partition plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
Gleeson also discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via 

    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

Gleeson does not explicitly disclose that the opening is disposed to overlap with the partition plate in a plane within which the partition plate is disposed. However, it would have also been obvious to one having ordinary skill in the art to provide an opening is disposed to overlap with the partition plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895 or Gleeson US 4,121,976 in view of Wilson et al. (hereinafter Wilson) US 5,714,384.
Regarding Claim 5, neither Davis nor Gleeson explicitly disclose wherein the partition plate comprises an adhesive layer on a major surface thereof facing the bottom.

Since Wilson discloses that it was known in the art to provide a culture container comprising a partition plate with an adhesive layer on a major surface thereof facing the bottom, it would have been obvious to one of ordinary skill in the art to modify Davis or Gleeson an adhesive layer as taught by Wilson in order to provide leak proof integrity.
Regarding Claim 6, Davis or Gleeson in view of Wilson does not explicitly disclose wherein the adhesive layer is selected from a group consisting of laminin, fibronectin, type I collagen, and gelatin.
However, it would have been obvious to one having ordinary skill in the art to use an adhesive layer is selected from the group consisting of laminin, fibronectin, type I collagen, and gelatin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
Regarding Claims 7-9, neither Davis nor Gleeson explicitly disclose wherein the partition plate has an air hole.
As to claim 7 and 8, Wilson discloses wherein the partition plate has an air hole (porous membrane) at a position adjacent to another end remote from the opening.
Davis or Gleeson in view of Wilson does not explicitly disclose wherein the partition plate comprises a second edge plate along an edge of the opening, the second edge plate projecting toward the bottom. However, both Davis and Gleeson disclose an edge plate as shown in Fig. 1 of Davis reproduced above and Fig. 2 of Gleeson reproduced above.
prima facie obvious, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
The combination of Davis or Gleeson and Wilson also does not explicitly disclose a second edge plate along an edge of the air hole. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide a second edge plate projecting toward the bottom, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
As to Claim 9, Wilson discloses wherein the opening and the air hole are provided opposed to each other substantially on a diagonal of the partition plate as shown in Figs. 1, 6 and 7.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis US 4,640,895 or Gleeson US 4,121,976 in view of Kano US 2008/0044899.
Regarding Claim 11, neither Davis nor Gleeson explicitly disclose wherein the culture container is a container for use in ceiling culture for dedifferentiation of adipocytes. However, Davis does discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture region [Fig. 1:16] in the culture container body: and a sample inlet/outlet [Fig. 1:30] communicating with the culture region  via the nonculture region and an opening of the culture region as shown in at least Fig. 1 reproduced below. See Also Col. 3, line 45-Col. 4, line 25. 

    PNG
    media_image1.png
    446
    626
    media_image1.png
    Greyscale

Gleeson also discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] communicating with the culture region  via the nonculture region and an opening of the culture region as shown in Fig and 2. See Also Col. 2, line 44-Col. 3, line 56. 

    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art to modify Davis or Gleeson with the adipocytes cells of Kano to establish a method of acquiring cells having other functions such as adipocytes cells to form useful tissues and organs.
Regarding Claim 12, the combination of Davis or Gleeson and Kano disclose wherein, in the adhering, the mature adipocytes are adhered to the partition plate via an adhesive layer see at least paragraphs 107 and 111 of Kano.
Regarding Claim 13, Kano does not explicitly disclose wherein an angle of the tilting is 90 degrees or less. However, it would have been obvious to one having ordinary skill in the art to tilt the culture container 90 degrees or less to aid in the recovery of the adipocytes cells. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Regarding Claim  14, Davis discloses a culture container comprising: a culture container body [Fig. 1:10]; a partition plate [Fig. 1:27] disposed in a vicinity of a bottom [Fig. 1:18] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 1:12] and a non-culture 

    PNG
    media_image3.png
    446
    628
    media_image3.png
    Greyscale

Gleeson also discloses a culture container comprising: a culture container body [Fig. 2:1]; a partition plate [Fig. 2:12] disposed in a vicinity of a bottom [Fig. 2:2] of the culture container body to face the bottom so that a culture region is formed between the partition plate and the bottom, the partition plate defines the culture region [Fig. 2:16] and a non-culture region in the culture container body: and a sample inlet/outlet [Fig. 2:8] provided in a portion of the culture container body, the culture region and the sample inlet/outlet communicating with each other via the nonculture region and an opening formed adjacent to one end of the partition plate as shown in at least Fig. 2 reproduced below, wherein the partition plate comprises an edge plate  [Fig. 2:13] 

    PNG
    media_image2.png
    789
    874
    media_image2.png
    Greyscale

Regarding Claim 15, Davis discloses introducing culture medium into cell culture compartment can via cap 31 which has a puncturable but self-resealing septum 32, to permit liquid specimens to be introduced into the container without requiring aseptic removal of the cap as discussed in Col. 4, lines 21-25. Davis does not explicitly disclose that the opening is disposed to overlap with the partition plate in a plane within which the partition plate is disposed. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to provide an opening is disposed to overlap with the partition plate, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP § 2144.04(VI)(C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYDIA EDWARDS/Examiner, Art Unit 1799